Name: Commission Regulation (EEC) No 26/81 of 1 January 1981 amending for the 10th time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  agricultural policy;  agricultural structures and production
 Date Published: nan

 . 1 . 81 Official Journal of the European Communities No L 2/ 19 COMMISSION REGULATION (EEC) No 26/81 of 1 January 1981 amending for the 10th time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder recent amendment of the latter Article , Regulation (EEC) No 1528 /78 should be adapted by employing local time in Brussels ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117 /78 of 22 May 1978 on the common organi ­ zation of the market in dried fodder ('), as last amended by Regulation (EEC) No 1370/ 80 (2), and in particular Article 6 (3 ) thereof, Whereas Article 9a (6) of Regulation (EEC) No 1528 /78 ( J), as last amended by Regulation (EEC) No 1859/ 80 (4), lays down the method for determining the time limits in the various Member States for lodging applications for aid certificates ; whereas the said provision complied with Article 6 ( 3 ) of Regulation (EEC) No 193 /75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agri ­ cultural products ( 5 ), as last amended by Regulation (EEC) No 2471 /80 (6); whereas , as a result of the Article 9a (6 ) of Regulation (EEC) No 1528 /78 is hereby replaced by the following text : 'The time limits fixed in this Regulation shall be Belgian time.' Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 142 , 30 . 5 . 1978 , p . 2 . O OJ No L 140 , 5 . 6 . 1980 , p . 32 . O OJ No L 179 , 1 . 7 . 1978 , p . 10 . O OJ No L 182 , 16 . 7 . 1980 , p . 6 . O OJ No L 25 , 31 . 1 . 1975 , p . 10 . C) OJ No L 254 , 26 . 9 . 1980 , p . 23 .